 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Telephone & Telegraph Co. and Robert D.Berkey. Case 27-CA-4608August 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn December 28, 1976, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a supporting briefand a brief in opposition to the General Counsel'sexceptions.1Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint is dismissed in itsentirety.I Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesand the positions of the parties.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Denver, Colorado, on September 21-24,1976, based on a charge filed August 4, 1975, andcomplaint issued May 26, 1976, alleging that AmericanTelephone & Telegraph Co., herein called Respondent orAT&T, violated Section 8(a)(1) and (3) of the Act byimposing disciplinary suspension on 31 employees for theirrefusal to cross a picket line on July 24, 1975.Upon the entire record, my observation of the witnesses,and consideration of briefs filed by General Counsel andRespondent, I make the following:I All dates and named months hereafter are in 1975, unless indicatedotherwise.231 NLRB No. 110FINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWRespondent is a New York corporation engaged at itsDenver, Colorado, facility in providing long distanceinterstate and international telecommunications services.Such operations annually yield a gross volume of businessin excess of $100,000, while causing purchase and receipt ofgoods and materials valued in excess of $50,000 directlyfrom sources outside Colorado. I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The case involves Respondent's Long Lines Departmenthoused in several interconnected Denver office buildingsowned by The Mountain States Telephone and TelegraphCompany, herein called Mountain Bell.' This separatelyincorporated affiliate of AT&T leases space to Long Lines,and employees of each entity are unsegregated with respectto building entrance and general movement in and aboutthe jointly occupied premises. Identifying street leveladdresses are 1425 Champa Street, 931 14th Street, and 93015th Street, while a small public office is situated at theChampa and 14th Streets corner. The immediate vicinity isdowntown metropolitan in character; the buildings occu-pying most of a square block, with a miscellany of stores,restaurants, parking lots, and offices, plus a large conven-tion center adjoining and usual vehicular traffic passing by.Reflecting collective-bargaining relationships of longduration, current contracts exist between Long Lines andCommunications Workers of America (CWA) Local 8050and between Mountain Bell and CWA Local 8412. Thesecontracting unions are herein called Local 8050, Local8412, or the Union(s) as context warrants. The Long Linescontract covers defined administrative, construction, oper-ations, and service employees; that of Mountain Bellrecognizes the contracting Union as exclusive bargainingagent for all eligible employees over a multistate area. BothUnions are components of CWA's geographically pertinentDistrict 8. I find they are each labor organizations withinthe meaning of Section 2(5) of the Act.The contract between Mountain Bell and Local 8412contains comprehensive phraseology for successive articlesheaded "Grievance Procedure" and "Arbitration." As partof such language, paragraph 5.6 provides:It is agreed that neither the Company or itsrepresentatives, nor the Union, its local, representativesor members will attempt by means other than thegrievance procedure, to bring about the settlement ofany issue which is properly a subject for dispositionthrough the grievance or arbitration procedures.The Long Lines/Local 8050 contract, less detailed as tosuch subject matter, contains paragraph 17.10 withinarticle 17 -Arbitration, reading:If, at any time, a difference arises between the Unionand the Company regarding the true intent andmeaning of a provision of this Contract, or a questionas to the performance of any obligation hereunder, a556 AMERICAN TELEPHONE & TELEGRAPH CO.conference shall be held between representatives of theUnion and the Company in an effort to settle saiddifferences. If, after such conferences, the matter is notsettled, either party may institute arbitration proceed-ings pursuant to the provisions of this Article todetermine the issue in question, it being understoodthat, except where this Contract expressly providesotherwise, the right to require arbitration does notextend to any matter other than those expressly setforth in this Article.A vague rumor circulated among certain Mountain Bellmanagement personnel late on July 23 to the effect thatlabor trouble might occur the next day. It separatelyreached both Denver Main District Plant ManagerWilliam Ford and his immediate subordinate, CustomerService Manager Gerald Byers. They did not, however,communicate until evening when Ford telephoned Byers torequest he arrive next morning at the extraordinarily earlytime of 6 a.m. Both did so, found nothing untoward at thatparticular hour, and proceeded to have coffee at a nearbyrestaurant where they were joined by Staff Supervisor (forsecond stage grievance handling) Brice Hodgkins, Jr.2Byers and Hodgkins went to their respective offices, whileFord remained at street level to observe. He saw originat-ing activity at the Champa Street entrance, as severalpersons started to carry homemade appearing signs. Thefirst of the staggered employee starting times for his districtwas 7 a.m.3As this hour passed he could see a highpercentage of early reportees not starting the shift. Fordcontacted second-level supervisors, directing them togalvanize first-level supervisors in concerted efforts towheedle Mountain Bell employees into the building. Thisoccurred about 7:45 a.m., just before "the general employ-ee body should start coming in to work." Ford thenobserved Supervisors Gayle Baker, Mel Burger, and TerriHooker in "off-and-on" activity spanning the next 45minutes instructing Mountain Bell employees to trust thegrievance procedure for settlement of gripes, that theapparent "strike" was unsanctioned, and they shouldreport for work. About 7:30 a.m., Ford telephoned Local8412's Denver Chief Plant Steward Virgil Truelove, askinghim to deal with the picketing situation in front of thebuilding and clarify the problem. Truelove proceededdowntown immediately, picking up Local 8412 District2 Ford testified that Hodgkins had been his tipster the day before, a rolenot now recalled by the latter. While the point is of little consequence, Ibelieve Hodgkins was forgetful of having called Ford with such news. Fordhad. additionally, conversed late on July 23 with Stan Minarsky, districtsteward for motorized employees of Mountain Bell. Minarsky hadacknowledged that indefinite rumor was afloat, but was noncommittalconcerning what he might do. It suffices to proceed with description ofevents proving the rumor well founded.3 Over 2,000 employees work in the building complex. This facility isMountain Bell's general headquarters and a large portion of such overalltotal is attributable to that necessary staffing. Ford's own district operationsamounted to 375 employees. including 62 who were supervisory. Long Linesemployees, dispersed into work stations throughout the three buildings, werepredominantly assigned to the Denver Metro District for which DistrictOperations Manager Mary Flavin was in charge. A lesser number of LongLines personnel were also physically housed in the facility, as part of districtoperations and network services for outstate Colorado under appropriatelytitled Manager Joe Headrick. The total Long Lines complement was 156 onJuly 24. Organizational and operational setup of Mountain Bell's occupancyis further described, for background purposes, in The Mountain StatesSteward Diana Gee on the way. They arrived shortly after8 a.m. and began exhorting Mountain Bell employees tocommence work.4Within minutes Truelove engagedpicketer Mike Fields, area steward of Local 8412, who saidthe picketing Mountain Bell line assigners and reportsclerks would not go back to work in protest of unionslowness in processing grievances. Truelove spoke brieflyand heatedly with Fields, telling him all "had to go by theunion grievance procedure." Ford joined this discussionbriefly to add he thought the strike was "illegal," butoffered attention to the claimed dissatisfaction if the workstoppage would end.In the general time frame this was occurring, Local 8412Vice President (representing traffic department employees)Karen Vannoy busied herself telling appearing MountainBell traffic employees they should go to work notwith-standing the unusual activity. Vannoy also prevailed onDistrict Steward Trudy Hollis to similarly greet arrivingpersonnel at a 14th Street entrance. Ultimately, manyMountain Bell employees reported for work; 44 did notand were administered a I-day disciplinary suspension thefollowing day.Staggered starting times also applied to Long Linespersonnel, the earliest at 7 a.m. with more due at 7:30 a.m.and the majority scheduled at 7:45 a.m.5Confronted withthe overt demonstration, numerous arriving Long Linesemployees held up near their usual entrances, preferring forat least a time not to cross the picket lines. Thephenomenon soon reached a dimension that exactedparticular attention from both Local 8050 officers andLong Lines management. For its part the Union wasbeseiged with questions, the key ones of what employeesshould do (or not do) and why going unanswered for lackof information. On the company side, the focus was onconvincing Local 8050 officials that the job action wasintrinsically improper and a mere repetition of unwarrant-ed self-help in repudiation of a sister Local's contract.Communications Craftsman Robert Berkey, the ChargingParty herein, arrived for his customary shift start of 7 a.m.and found a picket line at the 931 14th Street entrance withparticipants bearing signs worded "8412" which alluded toan "unfair" posture of Mountain Bell. Robert Berkeyspoke to pickets, determined they were CWA members,and decided he would "honor this thing... and kind ofstay out of the way" until more was known. He soonTelephone and Telegraph Company, 220 NLRB 516 (1975). Additionally. anunspecified number of Western Electric Company employees work at or outof this location. Western Electric, a manufacturing, selling, servicing, andinstallation arm of AT&T, is party to collective-bargaining agreements withCWA, including one covering certain employees in the industrial field forcesof the Service Division in Colorado. See Communications Workers ofAmerica, AFL-CIO, 204 NLRB 782 (1973); CWA v. Western Electric Co.. 93LRRM 2176 (1976). As elimination of obvious inadvertence, I correct thetranscript at p. 843, I. I to show Ford's overall estimate of persons as "2 or 3thousand."4 At this point in time congestion had increased and the pickets, whileconcentrated at the Champa Street entrance, were present at, or ambulatedto, the other entrances. The peak of picketing, occurring around 8 a.m. withgradual phasing down until discontinued at 10 a.m., was variously estimatedby the witnesses as comprising from 6 to 20 persons.5 As of July 24 Communications Craftsman Robert Running Bear wason experimental schedule starting 9:30 a.m., while CommunicationsCraftsman Robert Martinez had prior permission to come in late that daybecause of personal business.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoved around to the Champa Street entrance where a"bunch of people" congregated. Berkey saw Local 8050Secretary-Treasurer Kermit Clark seeming "kind of busy,"chose not to speak with him and did not see eitherExecutive Vice President Gary Kubat or Denver DistrictVice President Jesse Lewis before leaving the area about8:30 a.m. Kubat and Lewis had in fact first arrived on thescene shortly after 7:30 a.m. Neither had any prior hint ofthe activity under way. They assessed the situation andwent to the nearby office of Local 8050 to attempttelephone contact with Local 8412. This was unsuccessfuland they remained officially unsatisfied as to the characterof picketing until 11 a.m., when a District 8 functionaryverified it was unauthorized.6By 8:30 a.m. Kubat learnedfrom Long Lines Special Services Staff Supervisor Forest"Skeet" Bomar that management had established a cutofftime of 8:45 a.m. for hesitant employees to report to work.This fulfilled an earlier understanding reached betweenKubat and Bomar in a conversation on the street about 8a.m. that affected managers would urgently caucus anddetermine a cutoff time beyond which employees not yet inwould be barred from work for the day. As intendedBomar, acting district operations manager for July 24because the regular incumbent planned to be away, quicklysolicited opinions and chose 8:45 a.m. as the time bestavoiding jeopardizing operations while still according someleeway for Local 8050 officers to communicate withmembers yet honoring the picket lines.7Acting on thisadvice Kubat circulated among his members (by thensomewhat dispersed from near the Champa Street en-trance, down the block and over into a coffeeshop at the14th and Champa intersection), attempting to contact "allof the people on the cutoff time." In the course of doingthis, Kubat stated to listeners that, "they should report towork." Lewis' course upon leaving the union office was tospeak "randomly" with pickets, learning from this theywere in protest of Mountain Bell's refusal to meet on6The record refers vanously to "unauthorized," "unsanctioned,""unprotected," "illegal," "illegitimate," "unlawful," "wildcat," and "bad" incharacterization of the picketing. For convenience I shall generally hereafterterm it "unauthorized," an expression to be given fuller meaning in myfurther rationale. See United Parcel Service, Inc., 205 NLRB 991 (1973), inlight of Emporium Capwell Co. v. Western Addition Community Organization,420 U.S. 50 (1975). I here, also, note that contract language such as that ofMountain Bell's paragraph 5.6 is routinely entitled to Sec. 301 suitcompelling arbitration, should there be actionable breach. Textile Workersv. Lincoln Mills, 353 U.S. 448 (1957); Hanna Mining Company v. UnitedSteelworkers of America, 464 F.2d 565 (C.A. 8, 1972); Local Union 77,International Brotherhood of Electrical Workers v. Puget Sound Power andLight Company, 506 F.2d 523 (C.A. 9, 1974), cert denied 420 U.S. 992(1975); Carpenters District Council of Denner and Vicinity, etc. v. BradyCorporation, 513 F.2d I (C.A. 10, 1975).7 Reference arose from certain witnesses that the ultimately understoodcutoff time was expressed as I hour following an employee's scheduled start.Lewis testified he took the information this way and was later to telephoneRunning Bear's supervisor inquiring how his special instance was interpret-ed with "his hour not up." In contrast, Kubat testified expressly to the othermeaning and Bomar plainly described picking a clock-reckoned point,primarily because this associated most directly to the usual morning surge ofuser communications activity. I readily credit this latter version andexpressly find that 8:45 a.m. as a fixed moment in time was the manageriallyimposed cutoff from entry to work by honorers.r A detailed unravelling of certain ambiguous or garbled aspects of therecord is necessary at this point. The transcript is accurate where Innesnames Darwin Berkey and Bob Berkey as the two individuals of hisorganizational function who each had a scheduled starting time on July 24of 7 a.m., and, coincidentally, the same surname. The latter (Bob Berkey) isgrievances. Lewis participated in a second effort to contactLocal 8412, and failing this as the cutoff time approachedbegan responding to "numerous" questions from about 25Long Lines employees congregated in front of 1425Champa Street that reliable information was sparse and asan officer of Local 8050 he was "not recommending thatthey stay out; that if they stay out, it was a personaljudgment on their part."The earliest significant tactic of Long Lines managementwas Denver Special Services Operations Manager ReedInnes' call about 7 a.m. to the home of Denver DistrictOperations Manager Mary Flavin, advising her of unex-pected picketing which at the time he doubted would behonored by many employees within his department.However, immediately after the call one of Innes' ninefirst-line supervisors reported to him that Robert Berkeywas not in to work at his regular showup time.8Absentee-ism accelerated as scheduled starting times were reachedand passed, a final consequence being that 23 of Innes'employees (from among 60) failed to report to work.9Paralleling this in point of time, four employees of Eyre'sdepartment did not report and Martinez failed to be in atthe time expected following his completion of personalbusiness. Additionally, Tom Bock from Headrick's opera-tion did not report and Clark, regularly assigned toMcCurdy's department, failed to appear for a day ofcontinuing ETS schooling within the building. Functionalcoverage was successfully made by maintenance/repairdeferral, by supervisors performing certain craft tasks, andby craft reassignment, coupled with the fact that localcircumstances made July 24 a light day at the center.Flavin was telephoned again shortly before 8 a.m., thistime by Administrative Supervisor Edward Lupe advisingthat "several" Long Lines employees were still in front ofthe building and inquiring whether they should be given agrace period. She asked that Headrick become involved toestablish (and notify Local 8050 of) "a reasonable amountCharging Party for this case. Ambiguity arises where Robert Berkey'stestimony is shown to name a Darwin "Berkin" and, more significantly,where the testimony of Denver 4A #4 Machine Operations ManagerGordon Eyre names a "Bob" Berkey as one of two employees in his activitythat, following delay, ultimately crossed the picket line. This testimony isalso relative where the name "Berkey" is listed among several persons ofEyre's department who were reported as not in to work by about 8 a.m., andwere then observed to be grouped outside near the Champa Street entranceduring the final three-quarter hour running of the precutoff period. It mightbe concluded from this that the Berkey here referred to was Darwin, exceptthat Robert Berkey believed this person's reporting time was 7 a.m., whileEyre referred to his group having no earlier reporting time than 7:30 a.m. Afurther complication is that Innes' group included "H. L. (Harry)Middleswort" as a first-line supervisor (at that time), and a namepresumably meaning the same person is given by Denver 4A #3 MachineOperations Manager Gerald McCurdy as one of his five immediatesubordinates ("Mr. Middleswart"). Thus, some inexplicableness remains,the resolution of which is suggested by a probability of internal functionalsharing (or overlapping) of craft and supervisory personnel. It is positivethat Charging Party Robert Berkey, hereafter referred to only as Berkey,fully honored the picket line and was disciplined the following day for it byhis immediate supervisor. This is apparent although the variable spelling"Harvey (L.) Middleswart/Middleswort" is shown. Subsumed in thisclarification is the further inadvertence of Berkey's testimony being reportedunder the spelling "Berke."9 The majority of these were due in at 7:45 a.m. The total of 23 includesRunning Bear, whose status shall be separately treated below. I correct thetranscript at p. 394, 1. 12, by changing, in reference to Running Bear (andthat of non-honorer Joe Duke), the inadvertence showing their starting timeas "7:30" a.m. rather than the intended 9:30 a.m.S58 AMERICAN TELEPHONE & TELEGRAPH CO.of time for people to make up their minds." In fact, asdescribed above but unknown to Lupe or Flavin as theyconversed at this point in time, Bomar was already intothat very course of action. Flavin then soon left home forher office, arriving about 9 a.m. She implemented adminis-trative instructions concerning emergency work stoppages,then proceeded into day-long conferencing from which adecision emanated that evening to discipline any absentLong Lines employees with I-day suspension. She testifiedthat the particular degree was chosen because it mirroredwhat Mountain Bell was doing, harmonized generally withpast instances, and seemed equitably fair consideringample notice under the circumstances to Local 8050. Suchdiscipline was visited on 28 Long Lines employees thefollowing day, or as soon as they were available forcontact, by their immediate supervisors and on DaveMcKay, Martinez, and Clark by their respective operationsmanagers. Management's explicit reason for imposingdiscipline was because employees "had not reported forwork."The picketing activity inspired prompt media coverage.By about 7:45 a.m., the first of two local TV stations hadphotographer/reporter teams at work and telecasting of theevent was first aired by noon. While circumstanceschanged rapidly, the essential scene was approximately 10picketers, each a Mountain Bell employee, demonstratingat the Champa Street entrance with signs, some of whichread: '0Respect & be respected.The people are fighting together. Why can't we worktogether.Is the Union owned by Mountain Bell. Who will helpus. Who can we turn to.Are we under a dictator, or do we have representation.If the people are unhappy who is to blame.Ma Bell does not follow the contract.Each of the 31 honoring Long Lines employees is placedgenerally within congregations near to the picketing or thatformed close by as spontaneous group behavior. Lewis,referring to this group as named alleged discriminatees inparagraph V of the complaint, testified that he had seenabout "everybody on that list ... at some time during thatday." Kubat testified that he recognized nine namedpersons in the group of members he addressed about 8:30a.m. with advice that they go in. CommunicationsCraftsman Charles Wycoff testified credibly that shortlybefore the cutoff time was reached he saw 10 named LongLines employees grouped on the sidewalk about 50 feetsouth of the Champa Street entrance. Bomar crediblytestified that from among the disciplined 31, he couldrecognize 16 named persons upon deliberate viewing, andreviewing, of the TV films. (Resp. Exh. 8.) The compositetotal of this testimony from Kubat, Wycoff, and Bomarto It was stipulated that the handwntten words "Local 8412" werewritten on the backs of some signs by the pickets. This identificationappeared as early as 7:30 a.m.names, only with respect to persons not appearing aswitnesses, 18 different persons from the paragraph Vlisting. Various ones of the 18 were also named in moreparticularized testimony of who was seen proximate to thepicketing or in the coffeeshop to which other honorers andofficers of Local 8050 went. Those so named are J. Patrias,Ron Cox, Ron Hunter, Al Rios, and R. A. Biggs. Outsidethese 18, and referring only to persons not appearing aswitnesses, the names Tom Bock, T. McGary, Del Evans,and R. Martinez remain. Bock was identified repeatedly aspresent on the Champa Street sidewalk in the hour before8:45 a.m., while Eyre testified without contradiction thaton July 25 Martinez admitted reaching the scene ofpicketing at 9 a.m. on July 24 and choosing not to crosswithout stated reason. This leaves McGary and Evans,neither of whom was expressly named by any witness, butboth of whom were employed within Innes' group.1" I findadequate basis to infer, and do so, that these twoindividuals were both among the congregated Long Linesemployees and exposed in the same manner to the overthappenings nearby. I make this inference because severalwitnesses depicted a likelihood that any employee of theInnes group not shown to have failed to report for anyreason other than the picketing was present in an ordinarysensory mode. Communications Craftsman Terry Hilltestified credibly that he observed generally "the ones whowork together sort of [stuck] together that way." Commu-nications Craftsman McKay, a fellow member of Local8050, recalled that upon his arrival at Champa Streetbetween 7:30 and 8 a.m. the Long Lines employees were"located mostly in two big groups [of] ten or twelveindividuals" each. [Emphasis supplied.] Eyre testifiedcredibly that a "larger" group was around the TV filming,which he recognized as Innes' "specialists."Communications Craftsman Ron Saager (a job stewardof Local 8050) arrived at the Champa Street entrance at7:40 a.m., saw the picket line, and abided by his personalinclination not to cross it because it was not reliably shownto be invalid. Wycoff had arrived for work at 7:05 a.m.,spoke first with pickets at the 931 14th Street entrance whosaid they were "unhappy with the conditions," proceededaround to observe "a few pickets" at the 930 15th Streetentrance, and continued to his regular work locationentering from Champa. There he watched "argumentative"discussion between a picketer and someone from MountainBell management, was quietly advised by Clark around 8a.m. to go in to work, but spent more time inquiring ofpickets who told him the activity pertained to a pendinggrievance. Eventually he crossed to go in work, influencedby Clark's friendly guidance and the "supposed" attentionbeing accorded a grievance at issue. Hill arrived at theChampa Street entrance around 7:15 a.m., spoke to anapparent picket leader who stated working conditions werebeing protested, and then joined a group of 15-18coworkers of Denver 4A # I Machine group who were"milling around" near the entrance about 7:25 a.m. Heopined to them the strike was illegal, and most joined himin going in to work. After his arrival at Champa Street" This is apparent from the configuration of stipulated disciplinaryinterviews conducted on July 25 by Charles Whitehead and WayneHumiston, both first-line supervisors under Innes.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKay spoke with two different pickets, learning fromthem that their action was in protest of a particularMountain Bell supervisor and lack of progress on at leastone grievance. During this same timespan McKay was incontact with Kubat, but was otherwise waiting on "whatwas going to happen." He saw Eyre and Bomar, but deniedthat either made any verbal characterization of the strike'slegitimacy. McKay harbored an understanding that suchactivity during mid-term of the labor contract would beunauthorized, recalled hearing a member of MountainBell's management saying "it was an illegal line," but chosenot to cross as a personal matter. CommunicationsCraftsman Robert Norton arrived at the 931 14th Streetentrance at 7:15 a.m. and observed people standing aroundthat area with a few carrying signs. He spoke to certainpickets, finding them "disturbed at both the company andthe union." About six other Long Lines employees werealso nearby at this time who were joined sporadically overthe next hour or more by Clark, Kubat, and Lewis. Nortonalso recalled that Bomar approached at one point, sayingto the grouped Long Lines employees the strike was"unsanctioned" and a specific "lock-out time" was fixed.Before this time was reached either Kubat or Lewis toldtheir members present the strike was "probably unsanc-tioned," and the matter of whether to cross was anindividual decision. Norton chose not to cross because tohim necessary determination had not been "officially"reached. Communications Craftsman Gerald Domagalaarrived at the 931 14th Street entrance at 7:30 a.m., alsosaw six pickets with signs, and approached Local 8050officers for information. They were unsure and Domagala,believing the unexpected, spontaneous nature of thepicketing signified its illegality, crossed to work.In fact, a grievance challenging the expectancy that plantreports clerks perform plant line assigner duties had beenfiled by Fields on April 11. A step-one meeting was heldApril 23, at which the grievance was denied with recordedindication it was being carried to the second step by theUnion. Robert Thompson, Mountain Bell's assistant vicepresident for personnel labor relations, testified withoutcontradiction that his general duties involved overseeinggrievance machinery of the contract, and this matter hadnot reached the third step at which he is personallyinvolved.This extensive background need be capped only by theobvious; that a small band of Mountain Bell employeessprung an unannounced demonstration on July 24 to venttheir dismay over Mountain Bell's not granting the"assignment" grievance, coupled with apparent lack ofpursuit by Local 8412. In the course of their activity, thepickets made no attempt to block ingress by anybody.Adjudication here turns on whether "prior knowledge"of the picket line's nature, meaningful in content anduniversal (or near universal) among the sympathiz-12 In writing that concerned N.L.R.B. v. Illinois Bell Telephone Company,189 F.2d 124 (C.A. 7. 1951), denying enforcement of 88 NLRB 1171 (1950),it was queried at the time whether the court's decision did not leaveunresolved a "troublesome situation .. .where the employer is undercontract with a majority representative, but the contract contains noprovision concerning the grievances of some minonty group in thebargaining unit land I II If the minority cease work and/or set up a picketline, not attempting to challenge the general status of the majority union orer/honorers, is germane. General Counsel argues it is;Respondent argues it is not, but alternately that even so itwas shown to have existed from total fact situation and, inany event, employees were nevertheless vulnerable todiscipline because an effective waiver extinguished other-wise applicable protection.I first treat significance of contract language involved.All parties concede that paragraph 5.6 of the MountainBell/Local 8412 contract is a no-strike clause. Thepicketers acted to protest lack of resolution over a specificgrievance originally filed by Fields himself on April 11. Ata step-one meeting 12 days later, the dispute was readilyidentifiable as involving two employees within the plantdepartment and their division of time spent in plant reportsclerk duties and plant line assigner duties vis-a-vis extensivecontract language on the subject of "classification ofemployees and changes in assignment." Minutes of thatmeeting, attended by both Truelove and Fields, show thegrievance to have been denied with notice of the Union'sappeal to step two. It reposed at that level as of July 24.Significantly, the time procedures of article 5 set forth onein which to timely initiate a grievance and one of 7 days, orany extension of time mutually agreed upon, for adjust-ment at each step. Respondent did not claim, nor theUnion concede, that the grievance was withdrawn (orabandoned), but neither had it advanced to step three. Itsstatus must be viewed as dormant at the time, a situationnot uncommon along the grievance pipeline of a majorbargaining relationship. For decisional purposes here, thematter was clearly within the "any issue" wording ofparagraph 5.6 and improvidently dealt with by "means"other than the grievance procedure itself. This removedpicketers from protection otherwise extended by the Act,and discipline meted them went unchallenged.t2Signifi-cantly, paragraph 5.6 bound "members" of the contractingUnion, a factor expressly termed the "critical phrase" fordetermination in Kellogg Company, 189 NLRB 948 (1971)(there a Sec. I 1101(a)); equally influential to the enforcingcourt of appeals in Kellogg Conpany v. N.L R.B., 457 F.2d519 (C.A. 6, 1972). Conversely the language of paragraph17.10 reached by Long Lines/Local 8050 neither boundmembers nor expressly negated other means of "[settling]differences." It is doubtful the clause is intrinsically of no-strike implication; but unarguably sympathy striking, amatter of right conferred by law and as subject matterutterly devoid in this contract, could not be "a difference...regarding the true intent and meaning of a provision[or] a question as to the performance of any obligationhereunder." On this basis Respondent's reliance onTeamsters v. Lucas Flour Co., 369 U.S. 95 (1962), ismisplaced; while W. L Mead Inc., 113 NLRB 1040 (1955),is distinguishable.13See instead Kellogg Company, supra;Newspaper Production Company, 205 NLRB 738 (1973).Waiver of Section 7 rights must be clear and unmistakable,its contract, but simply to gain favorable attention to their grievance, maythe employer discharge or discipline employees who respect the picket line?"Petro, "National Labor Policy and Respect for Picket Lines," 3 Labor LawJournal 83 (1952).13 The opinion in Lucas Flour, supra, at 106, states, "[W hat has beensaid is not to suggest that a no-strike agreement is to be implied beyond thearea which it has been agreed will be exclusively covered by compulsoryterminal arbitration."560 AMERICAN TELEPHONE & TELEGRAPH CO.conjunctive characteristics absolutely lacking in the high-lighted contract language. Mastro Plastics Corp. v.N.LR.B., 350 U.S. 270 (1956); Gary-Hobart Water Corpo-ration, 210 NLRB 742 (1974); Newspaper Production Co.,supra. It follows, abstractly, that whatever rights obtainedfor Long Lines employees engaging in sympathetic strikeaction were unaffected by terms of their own collective-bargaining agreement. Cf. Keller-Crescent Company, 217NLRB 685 (1975).If "prior knowledge" is germane, numerous questionsneed resolution. These include whether reasonable belief ofLocal 8050 officers was imputable to their members, withor without reference to communication between thegroups, whether conduct of Long Lines managementaffected the standing of employees, whether constructive oractual knowledge of the nature of Mountain Bell picketingmade failure to appear for work unjustified, and whether inany such event each honoring Long Lines employees waschargeable with "prior knowledge" at a point in timereasonably providing opportunity to respond before cutofffrom entering for the day. I believe Respondent is correcton this basic legal issue, because essential circumstances ofthe eventful morning are themselves an adequate basis fordecision. A contrary holding would contemplate thatemployees be aware of labor-management matters collater-al to their own employment, that each accurately fathomthe legalities of a jarringly unique situation come upon atthe verge of their workplace, that standardized behaviorvalues apply to each from the moment sensory receptorsflashed awareness of unconventionality to the momenteach consciously chose retreat, and that the coupledmixture of management imperative and union equivoca-tion elevate to notice of constructively sufficient advicebinding on all, and assimilable in a timespan here often asshort as I hour, that failure to work was tantamount toaligning oneself with clearly unauthorized action. I declinethis assessment, one tending to appeal to those expert inlabor relations and sensitive to fluctuation in its rhythms.While natural to such specialists, the same degree ofinterest is not realistically chargeable to employees as ageneral matter. Even where individual occupational skillslend to typical job evaluation factors showing demonstra-ble mental acuity, ability to comprehend technical andnontechnical communication, and daily interfacing withthe functionally sophisticated workings of a major commu-nications center, this is all subordinate to whether theparticular personal absorption of approaching employeeswas on matters so wholly unrelated to work as to fostergenuine surprise, bemusement, irritation, and indecisive-ness. The abruptness of this scene, its animation, the verbalconfrontations, the hampered leadership of recognizableunion officers are all starkly in contrast with circumstancesof Pacific Telephone and Telegraph Company, 107 NLRB1547 (1954). There an adequate pattern of conduct hademerged and a sufficient period of time passed for theresponsibility of evaluation to be assigned upon union' A statutory rarity is found in the Occupational Safety and Health Actof 1970 where each covered employee "shall comply with occupationalsafety and health standards and all rules. regulations, and orders issuedpursuant to this chapter which are applicable to his own actions andconduct." 29 U.S.C.A. § 654(b).'r, Such as commission of assault. batter), theft. etc., in the employmentsetting.members; a mantle unwarranted by the peculiar, briefepisode here in which each person was essentially cast bycircumstances to best fend for himself.There are embellishments to the employment relation-ship as it relates to union representation, labor statute, andapplicable doctrine. The object of employment is work, nota vortexed panoply of legalisms. Individual employeesmust make many choices within Taft-Hartley purview: Toauthorize union representation, to vote, to support decerti-fication/deauthorization, to grieve without union represen-tation under Section 9(a), to "ride freely" under open shopprovisions, to choose a course of conduct during en-trenched primary strike picketing, etc. Each choice hassignificance. It comes down to whether a doctrine ofworker accountability is implicit in law or otherwisepresent in this case. Ordinarily, such is unknown.'4Anemployee's duty to the employer is without dimension as totime and otherwise affected only by ordinary societalstrictures.'5As a contract terminable at will, no personneed toil a moment beyond their personal resolve;sacrificing only, should they stop, entitlement to remunera-tion as continued moments of time would unite intomeasurable hours, days, weeks, or months of labor. But nosanction would impinge-no obligation to rectify lostexpenditure in terms of emergency operational coverage ofemployer-incurred costs of ability grooming.In this context there must be a line drawn. The firstamendment right of expression is so broad, if notcompletely untrammeled, that persons could in jest,through mischief, intermeddling, or with "stranger" causesinfest the proximal access to a work place in such mannerphysically resembling labor picketing. Farcical results mustnot arise. It could not be intended that caricature equalconvention; that, for example, appearance of a coachedyoung child be tantamount to a work-age adult (albeitsolitary) engaging in the basic activity of picketing.Thus, the case presents an unsuitable basis to considerextending the Pacific Telephone rationale and indeed mustbe decided on other grounds according to seeminglyuniform view of the law. The Long Lines employees werenot themselves on strike, because no dispute existedbetween them (or Local 8050 on their behalf) and AT&T.Patently all had work as their destination on July 24, andwere persuaded only by what was at least a demonstrationhaving at least some indicia of a labor dispute. Thehonorers acted purely in sympathy with Mountain Bellactivists, a course of conduct basically imbued withconcertedness and indirectly purposeful of one's owninterest in maintaining benefits of occasional collectiveaction designed to improve terms and conditions ofemployment. See Canada Dry Corporation, 154 NLRB 1763(1965). Since derivative in nature, the rights of such actorsare deemed to be those, and only those, with whom theysympathize.16The principle is frequently treated as arisingby implication from N. L R.B. v. Southern Greyhound Lines,426 F.2d 1299 (C.A. 5, 1970), enfg. 169 NLRB 627 (1968)."I Although General Counsel did not senriously contend that unionmembership motivated Respondent here, nor was there evidence thatRespondent had immediate practical knowledge of particular employee'sunion membership at the point discipline was determined. this combinationof factors makes it unnecessary to weigh business justification underlying(Continued)561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also true the yet-unmodified decision in PacificTelephone states, "Because they joined in the unprotectedstrike of the traffic employees ...the tollmen alsoremoved themselves from the protection of the Act." Thedoctrine of sympathy strikers "standing in the same shoes"as primary strikers was expressly articulated before PacificTelephone and has been frequently adhered to thereafter.Cinch Manufacturing Corporation, 91 NLRB 371 (1950)("same protection"); Cyril de Cordova & Bro., 91 NLRB1121 (1950) ("except where the means used ... areotherwise illegal or improper"); N. LR.B. v. Louisville ChairCompany, 385 F.2d 922 (C.A. 6, 1967) ("same statutoryprotection"); Newspaper Production Company v. N.L.R.B.,503 F.2d 821 (C.A. 5, 1974) ("same protection afforded theworkers with whom they [sympathy strikers] sympathize").Plainly the underlying Mountain Bell strike was unprotect-ed in this context; those who chose to compound its effectdid so without protection of law.17This applies with equalforce to Running Bear and Martinez, both of whom arrivedat a later time, but whose reaction differed not in principlefrom the main group of 29. In reaching this conclusion Ifind it unnecessary to treat several points briefed byRespondent, including any claimed duty of Local 8050 toeffectively inform its members of the strike's character, theefficacy of steps by Long Lines management to convinceLocal 8050 that an unprotected strike was underway, theclear visibility of Local 8412 officials as they circulatedabout in overt effort to guide their own members in towork, and application of the Union's constitution andthe cutoff hour and operational adjustments thereafter. Cf. N.LR.B. v.Great Dane Trailers, Inc., 388 U.S. 26 (1967). Additionally, the claimed"lock-out" occurring July 24 is illusory as an issue of the case, since it waspurely the failure of Long Lines employees to report that necessitated theirreplacement for the day.17 Literature on the subject assumes through a variety of' esotericphrasing that honorers of a picket line at their own employer's premises actconsonantly with those with whom they sympathize. Thus:The legislative history of the Wagner Act indicates that Congressintended that Act to protect the worker who refused to cross a primarypicket line legitimately erected at his place of employment. [Emphasissuppliedl Carney and Florsheim, Refusals to Cross Picket Lines, 55Cornell L. Rev. 940 (1969-70).We are referring, however las a fundamental principle of tradeunionism ], only to peaceful picket lines legitimately established whichproclaim a labor dispute between employer and employees over wages,hours and working conditions. [Emphasis supplied.] Thatcher andFinley. Respect for Picket Lines, 32 Neb. L. Rev. 25 (1952-53).[A n employee's principled refusal to cross a laaful picket line will beheld to be protected activity under § 7. [Emphasis supplied.] Connollyand Connolly. Employers' Rights Relative to Sympathy Strikes, 14Duq. L. Rev. 121 (1975-76).It has been established [citing the Fifth Circuit Decision in SouthernGreyhoundl that an employee who refuses to cross a lawful [emphasissupplied ] picket line at his own employer's premises and remains totallybylaws to this situation with particular reference tomembers' duty to cross unauthorized picket lines. How-ever, a significant factual contradiction is present from thetestimony, which I resolve in the interests of thoroughness.Bomar claims, and Kubat denies, that around 8 a.m. thelatter verbally conceded the picketing to be unauthorized.Both witnesses are forthright and convincing, however, onthis particular point I discredit Bomar in the belief that heerroneously construed remarks made under difficultcircumstances. Kubat's denial is persuasively consistentwith his overall course of action at that time.Respondent injected a Freedom of Information Act issueby prehearing demand for contents of General Counsel'sinvestigative file. I reject this contention as appropriateauthority holds such material to be privileged and, further,I am bound to follow Board policy in this regard which isto resist such disclosure under the exemption provided by 5U.S.C. § 552(bX7)(A). Title Guarantee Co. v. N.L.R.B., 534F.2d 484 (C.A. 2, 1976); Climax Molybdenum Co. v.N.LR.B., 539 F.2d 63 (C.A. 10, 1976); Maremont Corpora-tion v. N.LRB., 93 LRRM 2799 (C.A. 10, 1976).Accordingly, I render a conclusion of law that Respon-dent has not violated the Act as alleged and issue thefollowing recommended:ORDER 18The complaint is dismissed in its entirety.out of work is to be treated as a striker, even if he is not a member ofthe picketing union or part of the bargaining unit involved." PicketLine Observance: The Board and the Balance of Interests, 79 Yale L. J.1369 (1969-70).In commenting on Pacific Telephone Company, 107 NLRB 1547 (1954), alegal note characterized the holding as one where "the Board went furtherand stated that an employee who refuses to cross a picket line that isunprotected by the act loses the protection of section 7, whether or not he hadknowledge that the line was unprotected." [Emphasis supplied.] Respect forPicket Lines, 42 Ind. L. J. 536 (1966-67). See also, Connolly, Section 7 andSympathy Strikes: The Respective Rights of Employers and Employees, 25Lab. L. J. 760 (1974); Haggard, Picket Line Obserbance as a ProtectedConcerted Activity, 53 N. C. L. Rev. 43 (1974-75).A pragmatically succinct summarization of the entire notion involved isfound in O'Connor, Respecting Picket Lines: A Union View, SeventhAnnual N.Y.U. Conference on Labor, 235 at 274 (1954):Finally, although there are some difficulties with it, it is best for aperson respecting a picket line to have his status determined by thecharacter of the picket line he respects.18 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.562